Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Examiner acknowledges applicants’ reply dated December 22, 2020, including arguments and amendments.

Applicants’ amendments to independent claims 1, 15, and 20 successfully overcome the previous rejection to those claims under 35 USC 103, over the combination of Yagawa and Smith. In particular, this combination of references do not adequately disclose the step of comparing the states within the first set of records of the first bitmap to the states within the second set of records of the second bitmap to determine that a file is stale. The rejection based on this this combination of references is hereby withdrawn.

An updated search did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the recited claims.

The most relevant prior art, Hase, et al., U.S. PG-Pub. No. 2015/0088811, differs from the present invention, in that the comparison between snapshots is not based on when the records of a bitmap were last accessed (as claimed), but instead upon when the records were last modified or created. Hase also does not disclose the use of inofiles, as recited in several dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167